UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7075


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MECCA TAURICE EVANS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:05-cr-01129-TLW-1)


Submitted:   September 24, 2013          Decided:   September 27, 2013


Before NIEMEYER and     THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mecca Taurice Evans, Appellant Pro Se.  Carrie Fisher Sherard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mecca     Taurice    Evans,       a    federal       inmate,      appeals    the

district    court’s      text   order   denying           for    lack    of    legal   merit

Evans’     self-styled     petition       for       “commercial          habeas     corpus”

relief.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm the district court’s order.                           See

United States v. Evans, No. 4:05-cr-01129-TLW-1 (D.S.C. June 25,

2013).     We dispense with oral argument because the facts and

legal    contentions      are   adequately          presented       in    the     materials

before    this   court    and   argument          would    not    aid    the    decisional

process.



                                                                                   AFFIRMED




                                          2